UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 03-1925



KALKIDAN LEGESSE ASHAGRE,

                                                              Petitioner,

           versus


JOHN D.      ASHCROFT,   United    States   Attorney
General,

                                                              Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A78-600-975)


Submitted:    February 6, 2004                  Decided:   March 15, 2004


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Linda S. Wendtland, Assistant Director,
John S. Hogan, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kalkidan      Legesse    Ashagre,      a        native    and    citizen       of

Ethiopia,    petitions      for   review     of    an     order       of   the     Board    of

Immigration      Appeals    (“Board”)    affirming,            without       opinion,      the

immigration      judge’s     denial    of    her        applications         for    asylum,

withholding of removal, and protection under the Convention Against

Torture.

             On appeal, Ashagre raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for    asylum.      To   obtain   reversal         of    a    determination         denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail    to   find   the     requisite       fear    of        persecution.”         INS    v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                    We have reviewed the

evidence of record and conclude that Ashagre fails to show that the

evidence compels a contrary result.                Accordingly, we cannot grant

the relief that Ashagre seeks.

             Additionally, we uphold the immigration judge’s denial of

Ashagre’s request for withholding of removal.                         The standard for

withholding of removal is more stringent than that for granting

asylum.      Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                                To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”               INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).         Because Ashagre fails to show that she is


                                       - 2 -
eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -